DETAILED ACTION
Statement of Reasons for Allowance	
IDS of 5/4/2022 has been reviewed, and allowance of Claims 1-15 maintains: 
Independent claim 1 respectively recites the limitations: 
a) obtaining a first digital image of at least a portion of a face of the subject, wherein the first digital image is selected from at least an area of an input image of the face; b) defining a plurality of tiles across the obtained first digital image, wherein the plurality of adjacent tiles so as to define a tile map; wherein each tile comprises a height and a width not greater than 100 by 100 pixels; c) analyzing the first digital image for each of the defined plurality of tiles for the at least one cosmetic skin attribute; d) assigning a single degree of indicium uniquely to each tile, of the defined plurality of tiles, based on the analyzed at least one cosmetic skin attributes of the tile; and e) displaying at least some of the plurality of tiles each having uniquely assigned single degree of indicium to visualize at least one cosmetic skin attribute; wherein the displayed at least some of the plurality of tiles displays a cosmetic skin attribute condition that is better relative to a cosmetic skin attribute condition of a non-displayed tile of the plurality of tiles based on the analyzed at least one cosmetic skin attribute of the tile.


Independent claims 13, 14 respectively recites the limitations: 
c) displaying at least one region of interest (ROD of the at least a portion of a face of the subject based on the plurality of tiles adjacent tiles defining a tile map; wherein each tile comprises a height and a width not greater than 100 by 100 pixels; wherein each tile comprises a having uniquely assigned single degree of indicium on the second digital image.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667